Citation Nr: 0312085	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1962 to October 
1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an April 2001 Board decision, the Board denied the 
veteran's claim for service connection for PTSD, and that the 
veteran subsequently filed a timely appeal of that decision.  
Thereafter, counsel for the appellant and the Secretary of 
Veterans Affairs agreed to a joint motion for remand of this 
matter, finding that certain evidentiary development 
undertaken by the regional office (RO) had not been 
sufficiently accomplished pursuant to the action requested in 
the Board's remand of April 2000.  The record also reflects 
that the veteran's representative has recently provided an 
additional medical opinion regarding the etiology of the 
veteran's PTSD, without any waiver of the RO's initial 
consideration of this newly submitted evidence.  However, in 
light of the Board's decision to grant the claim, the Board 
finds that the failure to cure either of the above-noted 
defects cannot be considered prejudicial to the veteran.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has already been 
developed pursuant to the guidelines recently established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West 2002) (VCAA).  In this regard, the claims file 
reflects Department of Veterans Affairs (VA) examination and 
outpatient records that contain findings and diagnoses that 
permit the Board to address the issues relevant to the 
veteran's claim, and the record also contains information 
confirming the veteran's activities as a medical corpsman 
with the 121st Evacuation Hospital while he was stationed in 
Korea.  In addition, the Board finds that the veteran has 
continually known of what steps the RO and Board were and had 
been taking to develop his claim and what steps he could take 
in light of that action.  Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  Finally, the Board also observes that since 
the Board has made the decision to grant service connection 
for PTSD, as was alluded to earlier, any lack of notice or 
development under the VCAA or on any other basis could not be 
considered prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).  38 C.F.R. § 4.125(a) (2002) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran's DD Form 214 reflects that the veteran's 
specialty in service was medical corpsman and that he served 
with the 121st Evacuation Hospital.  

Service medical records do not reflect complaints or 
treatment of any psychiatric disorder.  

VA mental disorders examination in September 1992 did not 
reveal a diagnosis of PTSD. 

The veteran's claim for service connection for PTSD was 
received in April 1993.

A VA abbreviated medical record from a hospitalization in 
November 1994 reflects that the veteran was admitted at this 
time for evaluation for PTSD.  The diagnosis was PTSD, 
provisional.

A November 1994 VA psychiatric service discharge record noted 
the veteran's reported treatment of soldiers with gunshot and 
land mine related wounds while stationed in the Korean 
demilitarized zone (DMZ), and that on many occasions, he felt 
overwhelmed and helpless in dealing with the injuries of both 
the military and civilians.

A November 1994 VA consultation record reflects the veteran's 
report of a history of being stationed in the DMZ in Korea 
from June 1963 to October 1964, where he was a medic and 
witnessed many injured and wounded veterans.  The 
psychologist concluded that while it was not clear to him 
that the veteran met the criteria for PTSD, he did experience 
stressors during service that would probably be significant 
enough to result in trauma.  

A November 1994 assessment from social worker, C. R., 
reflects her belief that the veteran described some of the 
symptoms of PTSD, such as flashbacks, disturbed sleep and 
depression.

In a letter to the veteran, dated in December 1994, the 
veteran was advised by the Tomah, Wisconsin VA PTSD program 
assessment team that he did not meet the criteria for the 
inpatient program offered by their facility.  It was noted 
that the purpose for the assessment was not to obtain a 
diagnosis, but to determine the veteran's appropriateness for 
the program, and while the team recognized that the veteran 
did have minimal PTSD based on the symptoms, these could best 
be addressed through a continuation of outpatient treatment.

In a statement dated in July 1995, VA psychiatrist, Dr. B., 
noted that the veteran had been treating with the VA 
outpatient clinic since July 1994, and opined that per 
psychiatric interview and some collateral information from 
the Tomah, Wisconsin VA Medical Center, there was evidence of 
PTSD with current symptoms of flashbacks, nightmares of 
wounded victims, etc.  

A VA outpatient record from July 1995 reflects a history that 
the veteran was a combat medic in Korea with the 121st 
Evacuation Hospital in Korea in the period of 1963 to 1964, 
and an assessment that included "PTSD."

In a March 1996 written statement from fellow service member, 
Mr. B., it was noted that Mr. B. had been assigned to a unit 
that was located in the DMZ in Korea from about October 1963 
to November 1964.  He recounted multiple examples of 
casualties that his unit sustained while in this location, 
and his feeling that this had been a very dangerous 
assignment.

In a July 1996 VA clinical report, psychologist M. M. noted 
that the veteran presented with a history of substance abuse 
and probable pattern suggestive of PTSD as a result of 
service in Korea after the era of the Korean War. 

A June 1997 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), reflects that while it 
had been unable to obtain the unit records for the 121st 
Evacuation Hospital for 1964, the general mission of such a 
hospital was to provide hospitalization for all classes of 
patients within the combat zone.  USASCRUR could only verify 
by the veteran's DA Form 20 that he was a ward attendant 
assigned to an evacuation hospital while stationed in Korea, 
and that given the veteran's military occupational specialty 
and unit assignment, it was likely that he provided medical 
assistance to U.S. soldiers.

In a letter dated in July 1997, a fellow service member, P. 
M., recalled being treated for wounds at the 121st Evacuation 
Hospital.  

In a statement dated in October 1997, Dr. K. recalled serving 
with the veteran while assigned to the orthopedic department 
of the 121st Evaluation Hospital in Korea during the period 
of February 1964 to May 1965.  Dr. K. believed that the 
services provided by the orthopedic department were 
essentially those that would be provided in a wartime 
situation, with the treatment of injured American soldiers 
and civilians.  He also noted that many of the wounded, 
particularly those coming from the DMZ, had major, terrible 
wounds, from mines and high velocity weapons.  He was sure 
that for a young soldier like the veteran, the stress and 
effort must have been enormous.  Dr. K. believed that this 
experience left its consequences on the veteran, and that he 
did not have any doubts that the veteran was afflicted by 
PTSD.

In a March 1998 letter, VA psychologist, M. M., noted that 
the veteran witnessed much in the way of casualties and 
periodic skirmishes with the enemy while serving in Korea, 
and that since his military service, he had demonstrated 
manifestations of mood disturbance, alcohol abuse, 
alienation, and autonomic over responsiveness, which were 
highly consistent with PTSD.

Personnel records for Dr. K. were received in January 1999, 
and confirm his assignment to the 121st Evacuation Hospital 
as an orthopedic surgeon over the period of February 1964 to 
February 1965.

In a letter from VA psychologist M. M. (this was also signed 
by VA physician, Dr. B.), M. M. indicated that he had been 
asked by the veteran to summarize his progress in treatment 
since 1994.  M. M. noted that there had been a diagnosis of 
dysthymia, polysubstance abuse, and PTSD, and that the 
veteran's symptoms appeared highly consistent with his 
complex chronic PTSD.

VA mental disorders examination in October 1999 revealed 
diagnoses of schizoaffective disorder and history of alcohol 
dependence, in remission.  The examiner concluded that the 
lack of full range of PTSD symptomatology and lessening of 
the reported difficulties in that regard, tended to indicate 
problems other than PTSD.

VA mental disorders examination in July 2000 revealed the 
opinion that the veteran did not meet the diagnostic criteria 
for PTSD without a specific explanation for this opinion.  
The examiner instead provided diagnoses that included 
schizoaffective disorder and alcohol dependence, by history.

VA PTSD examination in July 2000 indicated diagnoses that 
included major depressive episode, recurrent, and 
schizoaffective disorder, by history.  The examiner further 
indicated that the veteran's recent and past symptom clusters 
were not consistent with a diagnosis of PTSD, per DSM-IV 
criteria, without a specific explanation for this opinion.

In a written statement, dated in April 2003, VA psychologist 
M. M. noted that the veteran had been receiving psychology 
and psychiatry services at the Fox Valley VA Clinic since the 
mid-1990's, and that he presented with a history consistent 
with PTSD, complicated by past alcohol abuse, depression, and 
physical problems.  M. M. further commented that the 
veteran's military service in Korea during the Vietnam War 
era exposed him to injured soldiers and stressful 
circumstances.

The Board has reviewed the evidence of record and finds that 
it first reflects numerous and recent clinical diagnoses of 
PTSD, and while July 2000 VA examiners have determined other 
diagnoses to be more appropriate (in fact, the October 1999 
VA mental disorders examiner also diagnosed schizoaffective 
disorder), the more recent examiners provide no explanation 
as to why the veteran does not meet the diagnostic criteria 
for PTSD, and are themselves in disagreement as to the 
veteran's primary psychiatric disability.  The Board is also 
impressed by the fact that the veteran's clinical providers 
have consistently concluded that findings were consistent 
with PTSD, specifically noting the stressors the veteran 
experienced as a medical corpsman in Korea.  Accordingly, 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence of a current diagnosis of PTSD is at least 
in equipoise, and that the initial requirement for a grant of 
service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), has indicated that this is a 
two-part process.  The VA must first determine if the 
evidence supports the existence of an alleged stressful 
event.  This is a factual determination, and hence is within 
the purview of the adjudicative process.  Only if this is so, 
a second determination must be made as to whether the 
stressor is of sufficient gravity to support a finding of 
PTSD.  This latter determination is medical in nature, and 
hence outside of the expertise of the RO and the Board.  West 
v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Boar must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. 
§ 1154(b) (West 1991); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of 
the veteran as to his experiences as a medical corpsman while 
attached to the 121st Evacuation Hospital in Korea in 1964, 
and the statement of fellow service member Dr. K., and finds 
that there is a significant match, both as to the type of 
casualties the veteran was exposed to and the frequency and 
duration of that exposure.  Accordingly, although the Board 
notes that there have clearly been significant post service 
events that may be equally responsible for current 
psychiatric symptoms, in view of the fact that independent 
records and witness statements have verified the veteran's 
report of being subjected to significant stress in connection 
with his duties in the orthopedic department of the 121st 
Evacuation Hospital in Korea in 1964, the Board will also 
give the veteran the benefit of the doubt in this regard, and 
find that the record contains evidence which supports the 
existence of a stressful event.  

The Board also notes that various examiners, both past (even 
the veteran's fellow service member, Dr. K., opined that the 
veteran had PTSD as a result of his experiences with the 
121st Evacuation Hospital in Korea) and current, have found 
that the veteran's exposure to his claimed stressors were 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  Since 
there are service records which corroborate that the veteran 
experienced significant stressors in service and such 
stressors have been found to support a diagnosis of PTSD, the 
Board finds that service connection for PTSD is warranted.  

There is to be sure some considerable element of ambiguity in 
this record.  The description of "combat" events or 
circumstances in a medical facility in Korea during 1964 
raises some uncertainty in that active hostilities on the 
peninsula had ended about a decade earlier.  It is possible 
that casualties from the Vietnam era could have been treated 
at the MASH unit.  Certainly, however, land mine wounds could 
have persisted long after fighting ended.  It is also 
disquieting that the record seems to reveal a tentative 
quality to the findings of PTSD in the record.  On the other 
hand, those medical reports diagnosing other conditions also 
conflict.  Were there fewer medical/psychological 
designations of PTSD, then perhaps the unfavorable evidence 
could be deemed to preponderate.  In light, however, of the 
numerous identifications of PTSD in the record and the 
essentially unchallenged validity of the stressors, it is 
probably slightly more likely than not that the veteran has 
PTSD and that it stems from his military experiences. 



ORDER

The claim for service connection for PTSD is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

